Petition for Writ of Mandamus Denied and Memorandum Opinion filed June 14,
2012.




                                             In The

                        Fourteenth Court of Appeals
                                        ____________

                                    NO. 14-12-00504-CR
                                      ____________

                              IN RE CHAD WOODS, Relator


                                 ORIGINAL PROCEEDING
                                   WRIT OF MANDAMUS
                                      208th District Court
                                     Harris County, Texas
                                Trial Court Cause No. 1280573



                       MEMORANDUM                        OPINION

       On May 29, 2012, relator Chad Woods filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. Relator complains that
respondent, the Honorable Denise Collins, presiding judge of the 208th District Court of
Harris County, has failed to reduce his bond to $5000 or to release him on personal bond.
See Tex. Code Crim. Proc. art. 17.151 (requiring felony defendant’s release on personal or
reduced bond, if exceptions do not apply, when defendant is detained more than 90 days
and the delay is the result of the State’s failure to be ready for trial).

       To be entitled to mandamus relief in a criminal case, a relator must show that he has
no adequate remedy at law to redress his alleged harm, and that what he seeks to compel is
a ministerial act, not involving a discretionary or judicial decision. State ex rel. Young v.
Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App.
2007) (orig. proceeding). The relator must establish that the trial court (1) had a legal duty
to perform a non-discretionary act, (2) was asked to perform the act, and (3) failed or
refused to do so. In re Chavez, 62 S.W.3d 225, 228 (Tex. App.—Amarillo 2001, orig.
proceeding). While a trial court has a ministerial duty to rule upon a motion that is properly
and timely presented to it for a ruling, it has no ministerial duty to “rule a certain way on
that motion.” Id. An act may be regarded as “ministerial” when the facts are undisputed
and, given those undisputed facts, “the law clearly spells out the duty to be performed . . .
with such certainty that nothing is left to the exercise of discretion or judgment.” State ex
rel. Healey v. McMeans, 884 S.W.2d 772, 774 (Tex. Crim. App. 1994) (orig. proceeding).

       Relator has not provided any documentation to show that he first asked the trial
court for the requested relief and was refused. In addition, he has not provided any
documentation demonstrating the applicability of article 17.51 of the Texas Code of
Criminal Procedure. See Tex. R. App. P. 52.7(a) (requiring relator to file a mandamus
record containing certified or sworn copies of all documents material to his claim for
relief). It is relator’s burden to provide this court with a record sufficient to establish his
right to relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992); Tex. R. App. P.
52.3(k), 52.7(a); State v. Sanavongxay, — S.W.3d — , n.9, 2012 WL204260,*5 (Tex.
Crim. App. Jan. 25, 2012). Relator has not met his burden to show entitlement to relief.

       Accordingly, we deny relator’s petition for writ of mandamus.


                                           PER CURIAM

Panel consists of Chief Justice Hedges and Justices Seymore and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).

                                              2